— Appeal from a judgment of the Supreme Court at Special Term (Bradley, J.), entered August 14, 1986 in Ulster County, which dismissed petitioner’s application, in a proceeding pursuant to Election Law § 16-102, to invalidate the certificate of authorization naming respondent Maurice D. Hinchey as the Liberal Party candidate for Assemblyman in the 101st Assembly District in the September 9, 1986 primary election.
Judgment affirmed, without costs (see, Matter of Bennett v Justin, 77 AD2d 960, affd 51 NY2d 722). Mahoney, P. J., Kane, Casey, Weiss and Levine, JJ., concur.